United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF THE ARMY,
COMMISSARY, Bamberg, Germany, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1440
Issued: April 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 22, 2009 appellant filed a timely appeal from the November 5, 2008 merit
decision of the Office of Workers’ Compensation Programs, which reduced his wage-loss
compensation to reflect his wage-earning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits of the case. The Board also has jurisdiction to
review the Office’s December 1, 2008 merit decision finding an overpayment of compensation.1
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s wage-loss
compensation to reflect his wage-earning capacity as a pharmacy technician; and (2) whether the
Office properly found that appellant was at fault in creating a $3,282.08 overpayment of
compensation from July 21 to August 30, 2008.

1

Appellant identified the December 1, 2008 decision on his application for review but did not explain his
disagreement and made no factual or legal argument directly relating thereto. See 20 C.F.R. § 501.3(c)(5) (contents
of notice of appeal).

FACTUAL HISTORY
On September 20, 1989 appellant, then a 28-year-old warehouse foreman, sustained an
injury in the performance of duty when a forklift ran over his right foot. He stopped work at that
time. The Office accepted his claim for décollement of the right heel.2 Through direct deposit,
appellant received compensation for temporary total disability on the periodic rolls.
On July 21, 2008 appellant returned to work full time as a pharmacy technician with the
Department of Veterans Affairs earning $33,135.00 per year. The Office continued to pay
compensation for total disability through August 30, 2008.3
On September 12, 2008 the Office made a preliminary determination that appellant
received a $3,310.69 overpayment from July 21 to August 30, 2008 because he received net
compensation in that amount after returning to work.4 It found that he was at fault in creating
this overpayment because he should have known that he could not receive compensation for
wage loss and earnings from employment at the same time.
In a decision dated November 5, 2008, the Office reduced appellant’s wage-loss
compensation based on his wage-earning capacity as a pharmacy technician. It found that the
duties of his position reflected the work tolerance limitations established by the weight of the
medical evidence. The Office noted that appellant had been working in his current position for
over 60 days.
The Office compared appellant’s actual weekly earnings in his new job, $635.07,5 to the
current pay rate of his date-of-injury job, $929.92.6 This showed that he had the capacity to earn
68 percent of his previous wages, but still had a 32 percent loss of wage-earning capacity as a
result of his employment injury, for which he remained entitled to compensation. Appellant’s
pay rate at the time of injury was $506.40 per week,7 32 percent of which was $162.05 per week
in lost wages. At a compensation rate of 75 percent, appellant’s weekly compensation came to
$121.54, effective September 20, 1989, the date of injury. With increases in the Consumer Price
Index, this rose to $200.25 per week through 2008, or $801.00 in gross compensation every 28
days effective July 21, 2008. The Office showed its calculation on Form CA-816.
On November 14, 2008 the Office paid appellant compensation for his newly determined
loss of wage-earning capacity beginning July 22, 2008.

2

A separation of adherent tissues or degloving injury.

3

On August 2, 2008 appellant received $2,260.96 in compensation for the period July 6 to August 2, 2008. On
August 30, 2008 he received the same amount of compensation for the period August 3 to 30, 2008.
4

$2,260.96 every 28 days / 28 * 41 days = $3,310.69.

5

$33,135.00 per year / 2,087 hours * 40 hours = $635.07 per week.

6

$23.17 per hour * 2,087 hours / 52 weeks = $929.92 per week.

7

$12.66 per hour * 40 hours = $506.40 per week. His grade was WS-5, Step 2.

2

In a decision dated December 1, 2008, the Office found that appellant received a
$3,282.08 overpayment from July 21 to August 30, 2008. It calculated the amount by taking the
net compensation appellant received during that period, $3,310.69, and reducing it by the
compensation he should have received on July 21, 2008, $28.61.8 The Office found he was at
fault in creating the overpayment because he should have known that he could not receive wageloss compensation and employment earnings for the same period and should have requested that
his compensation payments be adjusted after he returned to work on July 21, 2008. It decided to
recover the overpayment by deducting $50.00 from appellant’s continuing compensation
payments.
On appeal, appellant contends that the Office miscalculated his wage-loss compensation,
as it did not compute with what the Office stated in its November 5, 2008 decision: “Or, in other
words, we are paying you ¾ of the difference between what you are making and what you would
have made had you not been injured.” He noted that he would have made $48,356.00 annually,
75 percent of which was $36,267.00. “The difference is totaled to $45,879 annual, but not
$48,356 as justified in the document. The difference is approximately $207.00 not being
included per month.”
Appellant also argued that cost-of-living increases should be included. He stated that his
weekly salary as a pharmacy technician was much less than the Office’s figure of $635.07. He
indicated that he was a WS-5, Step 3 when he was terminated at the expiration of his
appointment as a warehouse foreman in 1991.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.9 A
partially disabled employee with one or more dependents is entitled to compensation equal to 75
percent of the difference between his pay10 and his wage-earning capacity after the beginning of
the partial disability.11
In determining compensation for partial disability,
employee is determined by the employee’s actual earnings
fairly and reasonably represent his wage-earning capacity.12
are the best measure of a wage-earning capacity and, in the

8

$801.00 every 28 days / 28 = $28.61 per day.

9

5 U.S.C. § 8102(a).

10

the wage-earning capacity of an
if the employee’s actual earnings
Generally, wages actually earned
absence of evidence showing that

See id. at § 8101(4) (defining pay as pay at the time of injury, pay at the time disability begins, or pay at the
time compensable disability recurs if the recurrence begins more than six months after the injured employee resumes
regular full-time employment with the United States, whichever is greater).
11

Id. at § 8106(a).

12

Id. at § 8115(a).

3

they do not fairly and reasonably represent the injured employee’s wage-earning capacity, must
be accepted as such measure.13
In the case of Albert C. Shadrick,14 the Board set forth the principle that if current actual
earnings are used as one of the factors in computing an employee’s wage-earning capacity, then
the current increased wage for the employee’s original job should also be used to avoid any
distortions caused by changes in business conditions since the injury. Following this principle,
the Office established the “Shadrick” formula as the method of computing compensation when
determining an injured worker’s wage-earning capacity.15
When pay is reported as an annual salary, the weekly pay rate is computed by dividing
the reported annual salary or average annual earnings by 52. When pay is reported on an hourly
basis, the amount is multiplied by 2,087 (by administrative determination, the number of hours in
a full work year based on a 40-hour workweek) and then divided by 52.16
ANALYSIS -- ISSUE 1
Appellant expressed no disagreement with the purpose of the Office’s November 5, 2008
decision, which was to reduce the compensation he was receiving for total wage loss because he
returned to work on July 21, 2008 and once again began earning wages. As the Office found,
appellant has demonstrated his capacity to perform the duties of his pharmacy technician
position for a period of months. As wages actually earned are generally the best measure of
wage-earning capacity, appellant’s annual wages of $33,135.00 must be accepted as his wageearning capacity. There is no evidence showing that these wages do not fairly and reasonably
represent his wage-earning capacity.
Appellant does question the Office’s calculations. He disputes the Office’s weekly salary
figure of $635.07 and states that he earned much less. An annual salary of $33,135.00 divided
by 2,087 work hours in a year times 40 hours in a week equals $635.07. The Office’s
determination of appellant’s actual weekly earnings is correct.
Appellant also disputed the Office’s use of his date-of-injury pay rate, when he was a
WS-5, Step 2. He indicated the Office should use his higher pay rate in 1991, when he was
terminated as a WS-5, Step 3. The law provides that the Office must use appellant’s pay at the
time of injury, pay at the time disability began or pay at the time compensable disability recurs,
if the recurrence begins more than six months after the injured employee resumes regular fulltime employment with the United States, whichever is greater. Appellant stopped work when he

13

Don J. Mazurek, 46 ECAB 447 (1995).

14

5 ECAB 376 (1953).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.2 (December 1993). For the formula itself, see id., Computing Compensation, Chapter 2.901.15.c
(October 2009).
16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.10 (April 2002).

4

was injured on September 20, 1989, and he suffered no qualifying recurrence. The Office
properly paid compensation based on his date-of-injury pay rate as a WS-5, Step 2.
Appellant further argues that the cost-of-living increases should be included. They were.
When the Office compared appellant’s actual earnings as pharmacy technician to the current pay
of his date-of-injury job, as the Shadrick formula requires, it determined that he still had a 32
percent loss of wage-earning capacity due to his accepted injury. Thirty two percent of his dateof-injury pay rate, $506.40 per week, was $162.05 per week in lost wages. At the compensation
rate of 75 percent, this meant appellant was entitled to $121.54 per week in gross compensation.
That was in 1989 dollars. So the Office applied all applicable increases in the Consumer Price
Index from the date of injury through 2008, which increased the $121.54 figure to $200.25 per
week, or $801.00 in gross compensation every 28 days. The Board has thoroughly reviewed the
Office’s November 5, 2008 decision and finds that the Office properly reduced appellant’s
compensation for wage loss to reflect his wage-earning capacity as a pharmacy technician. The
Board will affirm the Office’s November 5, 2008 decision.
The second page of the Office’s decision provides a few figures but does not sufficiently
explain how the Office determined appellant’s entitlement to continuing compensation for wage
loss beginning July 21, 2008. It does not show, for example, the Office’s application of cost-ofliving increases. The Office should provide appellant with a copy of its Form CA-816, including
the attachment.17
The mistake appellant makes in his calculations on appeal is taking 75 percent of the
current pay of his date-of-injury job, $48,356.00, or what he would have made had he not been
injured. Before multiplying anything by the compensation rate of 75 percent, he needs to divide
his current weekly pay of $635.07 by what he would have made, $929.92, to find his wageearning capacity. Subtracting the percentage from one tells him his loss of wage-earning
capacity and that percentage times his pay rate at the time of injury, $506.40 per week, will show
the lost wages resulting from his injury, $162.05. Appellant may then multiply this amount by
75 percent to see how much compensation he would be entitled to in 1989. With cost-of-living
increases, this comes to $200.25 per week effective July 21, 2008, or $801.00 in gross
compensation every 28 days, which the Office began paying.
LEGAL PRECEDENT -- ISSUE 2
The Act places limitations on the right to receive compensation: While an employee is
receiving compensation, he may not receive salary, pay or remuneration of any type from the
United States, with certain exceptions.18 It is therefore well established that an employee is not
entitled to compensation for temporary total disability after returning to work.19 “Temporary
17

On the form, “Weekly Compensation Amount” means weekly compensation after application of cost-of-living
increases, shown at the bottom of the page.
18

5 U.S.C. § 8116(a).

19

E.g., Tammi L. Wright, 51 ECAB 463, 465 (2000) (where the record established that the employee returned to
work at the employing establishment for four hours per day from August 7, 1996 to January 8, 1997 but received
compensation for total disability for that same period, the Board found that the employee received an overpayment
of compensation).

5

total disability” is defined as the inability to return to the position held at the time of injury or
earn equivalent wages or perform other gainful employment.20
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled. Section 8129(b) describes the only exception:
“Adjustment or recovery by the United States may not be made when incorrect
payment had been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [the Act] or would be against
equity and good conscience.”21
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he receives
from the Office are proper. The recipient must show good faith and exercise a high degree of
care in reporting events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) Made an incorrect statement as to a material fact which he knew or should
have known to be incorrect; or (2) Failed to provide information which he knew or should have
known to be material; or (3) Accepted a payment which he knew or should have known to be
incorrect.22
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances. The degree of care expected may
vary with the complexity of those circumstances and the individual’s capacity to realize that he is
being overpaid.23
ANALYSIS -- ISSUE 2
There is no question that an overpayment occurred. Appellant returned to work on
July 21, 2008 but received wage-loss compensation for total disability through August 30, 2008.
No employee is entitled to compensation for total disability after returning to work. Appellant
received more compensation than he should have from July 21 to August 30, 2008. The Board
will therefore affirm the Office’s December 1, 2008 decision on the issue of fact of overpayment.
In its September 12, 2008 preliminary determination, the Office found that the
overpayment was $3,310.69, or every dollar of compensation paid from July 21 to
August 30, 2008. This amount assumed that appellant returned to work with no loss of wageearning capacity. In other words, the Office assumed that he was earning at least as much in his
20

20 C.F.R. § 10.400(b).

21

5 U.S.C. § 8129(b).

22

20 C.F.R. § 10.433(a).

23

Id. at § 10.433(b).

6

new position as the current pay of his date-of-injury position. This was not the case. As the
Office found in its November 5, 2008 decision, appellant still had a 32 percent loss of wageearning capacity resulting from the accepted injury and was still entitled to $801.00 in gross
compensation every 28 days, notwithstanding his actual earnings as a pharmacy technician. So
while he was not entitled to the entire $3,310.69 in compensation he did receive, he was entitled
to some portion of it.
Normally, the amount of the overpayment would be the $3,310.69 in compensation
appellant did receive minus the compensation he should have received over the same period. But
on November 14, 2008 the Office paid appellant the compensation he should have received
beginning July 22, 2008.24 The amount of the overpayment from July 22 to August 30, 2008,
therefore, is equal to the compensation he originally received for that period: $2,260.96 every 28
days divided by 28 times 40 days, or $3,229.94.
The Office’s November 14, 2008 payment did not cover July 21, 2008, so the
overpayment that day is the compensation appellant did receive ($2,260.96 divided by 28, or
$80.75) minus the compensation he should have received ($801.00 divided by 28, or $28.61).
The total overpayment from July 21 to August 30, 2008 is $3,229.94 plus $52.14, or $3,282.08,
which is what the Office found. The Board will affirm the Office’s December 1, 2008 decision
on the issue of amount of overpayment.
The Office found that appellant was at fault in creating the overpayment because he:
(1) should have known that he could not receive wage-loss compensation and employment
earnings for the same period and (2) should have requested that his compensation payments be
adjusted after he returned to work on July 21, 2008. The first reason, addressing receipt,
suggests that appellant accepted a payment which he knew or should have known to be incorrect.
As noted, however, appellant was entitled to wage-loss compensation and employment earnings
for the same period due to his loss of wage-earning capacity. So the circumstances are more
complex than the Office’s finding suggests.
Further, there are three incorrect payments at issue in this $3,282.08 overpayment: the
August 2 and 30, 2008 payments for $3,310.69 in total disability and the November 14, 2008
payment for partial loss of wage-earning capacity beginning July 22, 2008. To establish fault for
accepting these payments, the Office must show in each case that appellant knew or should have

24

Having already paid appellant too much compensation with the August 2 and 30, 2008 deposits, the Office
owed appellant nothing more from July 21 to August 30, 2008. The November 14, 2008 payment only increased the
overpayment by again paying compensation for loss of wage-earning capacity from July 22 to August 30, 2008.

7

known at the time of deposit that the payment was incorrect.25 The Office has not made this
showing.
The second reason cited in the Office’s December 1, 2008 decision suggests that
appellant failed to provide information which he knew or should have known to be material. The
Office did not give appellant notice in its preliminary determination that it would be basing its
finding of fault on these grounds. So the Office deprived him of an opportunity to be heard on
the matter. The Board has held that this a violation of due process.26
The Board will set aside the Office’s December 1, 2008 decision on the issue of fault.
The Office has failed to establish that appellant did not exercise the degree of care expected
given the complexity of the circumstances and his capacity to realize that he was being overpaid.
The Office decided to recover the overpayment by deducting $50.00 from appellant’s
continuing compensation payments. Because it has not established that he was at fault in
creating the overpayment, appellant may be eligible for consideration of waiver. For this reason,
the Board will set aside the Office’s December 1, 2008 decision on the issue of recovery from
continuing compensation.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation for wage loss
to reflect his wage-earning capacity as a pharmacy technician. The Board also finds that a
$3,282.08 overpayment in compensation arose from July 21 to August 30, 2008. The Office did
not properly determine that appellant was at fault in creating the overpayment or that recovery
should be made from continuing compensation payments.

25

Tammy Craven, 57 ECAB (2006) (order granting petition for recon., denying the Director’s request for oral
argument and reaffirming prior Board decision) (holding that acceptance occurs in direct deposit cases when the
funds are placed in the employee’s account and that fault for acceptance must be judged by what the employee knew
or should have known at the time of deposit).
26

Dorothy F. Ellis, 41 ECAB 296 (1989).

8

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed. The Office’s December 1, 2008 decision is
affirmed on the issues of fact and amount of overpayment but is otherwise set aside. The case is
returned for further proceedings conforming to this decision.
Issued: April 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

